Citation Nr: 0522169	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  He died in December 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The appellant's case was remanded for 
additional development in July 2003.  It is again before the 
Board for appellate review.

The appellant requested that she be afforded a Travel Board 
hearing at the time she submitted her substantive appeal in 
June 2001.  The appellant was informed in October 2001 of a 
hearing scheduled in November 2001.  The appellant failed to 
report for the scheduled hearing.  She has not provided 
evidence of good cause for her failure to report.  Further, 
she has not asked that the hearing be rescheduled.  
Accordingly, the appellant's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The veteran had active service from April 1944 to May 
1946.

2.  The veteran died in December 2000.  The certificate of 
death lists the cause of death as cerebrovascular accident.

3.  During his lifetime the veteran was service-connected for 
generalized anxiety disorder, with depressive features, rated 
as 70 percent disabling.  

4.  The veteran's cerebrovascular accident occurred many 
years after service, and is not attributable to the veteran's 
period of military service.

5.  There is no objective evidence to show that the veteran's 
service-connected disability caused, or contributed to his 
death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1944 to May 
1946.  

He submitted his original claim for disability compensation 
benefits in June 1946.  At the time he listed only injuries 
to his right lower ribs in service.  He did not make any 
reference to a shrapnel wound.

The veteran's service medical records (SMRs) show that he was 
injured in May 1945 by way of the effects from a concussive 
blast from an exploding mortar shell.  There is no indication 
of any type of shrapnel injury.  The veteran's May 1946 
discharge physical examination noted a fractured rib as the 
only illness or injury suffered in service.  

The veteran was afforded VA examinations in July and November 
1946, respectively.  The veteran's ribs were examined.  There 
was no history of a shrapnel wound from the veteran and no 
findings made that the veteran sustained any type of shrapnel 
wound during service.  The veteran was diagnosed with post-
traumatic syndrome, mildly symptomatic.

The veteran was granted service connection for post-traumatic 
syndrome in December 1946.  He was assigned a staged rating 
for his disability with the ultimate rating being 30 percent 
from November 22, 1946.  He was not granted service 
connection for an injury of the ribs, as it was determined 
that no residuals were found on the last VA examinations.

A January 1948 VA examination noted that the veteran 
complained of headaches and lack of appetite.  The diagnosis 
was post-traumatic syndrome, manifested by headaches, 
anorexia and restlessness.  The examiner believed that the 
symptoms were on a functional basis.

The veteran was afforded a VA psychiatric examination in 
December 1954.  The veteran told the examiner he was wounded 
by a mortar shell in service.  He said he was knocked 
unconscious and suffered minor shrapnel wounds.  The veteran 
did not specify the location of the wounds.  The examiner did 
not make any physical findings regarding the veteran's 
alleged shrapnel wounds.

The veteran submitted a claim for an increased rating for his 
post-traumatic syndrome in April 1980.  He also submitted a 
detailed list of his medical problems and treatment beginning 
with his military service.  The veteran reported that he was 
treated in May 1945 to remove shrapnel from his head, back, 
wrist, and chest.  The veteran also reported being 
hospitalized for treatment of a heart attack in September 
1978.  

The veteran also submitted private treatment records from a 
number of sources.  The records covered a period from July 
1948 to January 1981.  The veteran underwent surgical 
procedures for a variety of problems during those years.  
There is no reporting of prior shrapnel wounds by the veteran 
on any of the hospital summaries, operative reports, or 
treatment records.  

The veteran's disability rating was increased to 50 percent 
in November 1981.  The disability was characterized as severe 
generalized anxiety disorder, with depressive features.  

The veteran submitted a claim for an increased rating in 
November 1981.  He reported receiving treatment from VA for 
his constant headaches, rashes, arthritis, and heart pain.  
VA treatment records, dated in November 1982, show that the 
veteran was evaluated for complaints of sharp, hot pains in 
the retroauricular area since blast [sic] in service.  The 
veteran had a normal electroencephalogram (EEG).  A computed 
tomography (CT) scan of the head did not show any evidence of 
shrapnel as reported by the examiner.  

The veteran submitted a claim for an increased rating in 
April 1998.  At the time, the veteran said that his health 
had deteriorated over the years.  He said that he had had a 
bleeding aneurysm in 1996 that could not be operated on 
because of shrapnel still lodged in his head.  He listed E. 
L. Knutson, M.D., as his primary physician.

The veteran's spouse submitted a statement in April 1998 
wherein she said the veteran was hospitalized at the 
University of Massachusetts medical center for a bleeding 
aneurysm in June 1996.  She said that they could not operate 
on the veteran because he had shrapnel in his head.  

The veteran was afforded a VA psychiatric examination in July 
1998.  The veteran's prior aneurysm, and its affect on his 
mental abilities, was noted.  However, there was no 
discussion of any lack of treatment for the aneurysm as the 
result of shrapnel wounds sustained in service.

The veteran's disability rating was increased to 70 percent 
in August 1998.  

Records from a June 1996 hospitalization at the University of 
Massachusetts medical center show that the veteran was 
hospitalized for complaints of dizziness, confusion, gait 
unsteadiness, and weakness of the left side external oblique 
fascia.  The discharge summary noted a past medical history 
of shrapnel fragment secondary to World War II injury in both 
eyes.  The summary further noted that a CT scan of the head 
revealed information regarding the aneurysm.  There was no 
finding of metallic objects in the head.  There was a record 
entry of a discussion of possible diagnoses.  There was no 
mention of any treatment options being withheld as a result 
of shrapnel present in the veteran's head.  The final 
pertinent diagnosis was internal capsule and thalamic 
intracranial hemorrhage, probably of hypertensive etiology.  

Dr. Knutson provided a letter that assessed the veteran's 
overall physical health in April 1998.  Dr. Knutson gave a 
history of cervical injuries for the veteran.  In discussing 
treatment options for the injuries, he noted that the veteran 
said that a magnetic resonance imaging (MRI) study to 
evaluate the injuries was not done due to shrapnel injuries 
from World War II.  There was no mention in the letter of the 
veteran having treatment options withheld, to include 
surgery, during the 1996 hospitalization because of the 
presence of shrapnel in the veteran's head.  

The appellant submitted her claim for entitlement to service 
connection for the cause of the veteran's death in January 
2001.  The certificate of death showed that the veteran died 
in December 2000 at Fairlawn Nursing Home.  The certificate 
of death was signed by Dr. Knutson.  The only cause of death 
listed was cerebrovascular accident.  The certificate of 
death said that there was a period of 10 days between onset 
and death.  The appellant included proof of her marriage to 
the veteran.  The appellant also included a statement from 
her son.  The son said that the appellant asked doctors in 
1996 if they were going to operate on the veteran.  The son 
said the doctors said that they would not operate because of 
shrapnel, that it was too dangerous, and that the veteran 
would not survive the operation.  

The appellant's claim was denied in May 2001.  The appellant 
perfected her appeal of the denial in June 2001.  As part of 
her appeal the appellant said that the veteran had many 
terrible headaches after service.  She said he would go numb 
at times.  She related how he was treated for his aneurysm in 
1996.  She said that surgery could not be performed because 
of shrapnel in the veteran's head.  She said that she never 
knew about the veteran having shrapnel in his head.  The 
appellant also said that the veteran's health deteriorated 
rapidly after that time.  

The appellant submitted a statement signed by her and her son 
in October 2001.  The statement recounted a conversation with 
doctors regarding treatment for the veteran in 1996.  The 
statement repeated the assertion that the doctors said that 
they could not operate on the veteran because of the presence 
of shrapnel.

The appellant's claim was certified on appeal to the Board in 
December 2001.  The Board wrote to the appellant in February 
2003.  The purpose of the letter was to provide the required 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  The letter informed 
the appellant of the evidence necessary to substantiate a 
claim of entitlement for the cause of the veteran's death.  
The letter further explained what evidence VA was responsible 
for and what evidence the appellant should obtain and submit.  
The letter informed the appellant that not only was evidence 
tending to show that the veteran's death was caused by 
residuals of shrapnel wounds and/or a cerebrovascular 
accident needed to substantiate her claim, but that service 
connection should have been established for these 
disabilities.  The letter advised that this would include 
evidence tending to show that residuals of shrapnel wounds 
and/or a cerebrovascular accident were incurred in or 
aggravated by the veteran's military service.  The appellant 
was asked to identify sources of evidence that could be 
obtained to substantiate her claim.  She was advised to send 
any evidence she had to VA.  

The appellant's case was remanded for additional development 
in July 2003.  The remand acknowledged the appellant's 
contention that the veteran had retained shell fragments in 
his head and that the presence of the fragments prevented the 
veteran from having necessary surgery following his aneurysm.  
The remand further acknowledged the appellant's contention 
that the inability to undergo necessary surgery eventually 
resulted in the veteran's death.  The remand noted that the 
appellant should be advised that she must submit creditable 
medical evidence to support her contentions.  The remand 
further directed that records from Fairlawn Nursing Home be 
obtained and associated with the claims file.  

The VA Appeals Management Center (AMC) processed the remand 
in this case.  The AMC wrote to the appellant in August 2003.  
She was asked to provide a signed authorization form to allow 
the AMC to obtain the records from the Fairlawn Nursing Home.  
The appellant was advised that she might want to contact the 
nursing home herself.  She was also asked to submit credible 
medical evidence establishing that the veteran had retained 
shell fragments in his head and that these fragments 
prevented him from having surgery that would have prolonged 
his life.  The appellant was advised to submit the evidence 
as soon as possible.  The letter also informed the appellant 
that she was responsible for making sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.

The appellant responded with a signed authorization form in 
September 2003.  The AMC wrote to the nursing home, 
requesting records pertaining to the veteran.  The nursing 
home responded that the veteran was never there in a response 
received at the AMC in September 2003.

The AMC issued a supplemental statement of the case (SSOC) in 
May 2005.  The SSOC noted the continued denial of the 
appellant's claim.  The SSOC informed the appellant that the 
nursing home had responded that the veteran was never a 
patient at the facility.  The appellant was advised that she 
had 60 days to submit additional argument and/or evidence or 
her case would be forwarded to the Board.  The appellant did 
not provide any further evidence or argument.

II.  Analysis

The appellant asserts that the veteran had retained shrapnel 
in his head from wounds received in service.  She further 
contends that the veteran was unable to undergo a necessary 
surgical procedure that would have prolonged his life because 
of the shrapnel.  Therefore, she maintains that she is 
entitled to dependency and indemnity compensation (DIC) 
benefits as a result.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2004).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2004).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2004).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if a disease or injury is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates a present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

The certificate of death lists only one condition as being 
involved with the veteran's cause of death - cerebrovascular 
accident.  Further, the cerebrovascular accident is said to 
have occurred 10 days prior to death in December 2000.  

The veteran was service connected for generalized anxiety 
disorder, with depressive features, rated as 70 percent 
disabling at the time of his death in December 2000.  There 
is no evidence of record to show any type of connection 
between the veteran's service-connected anxiety disorder and 
the cerebrovascular accident that lead to his death.

The Board notes that the veteran was a combat veteran as 
evidenced by the service records associated with the claims 
file.  Section 1154(b) of Title 38, United States Code 
provides that, for veterans engaged in combat with the enemy, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  In this case, the veteran's personnel records and 
SMRs document that he was wounded in action in May 1945 as a 
result of combat.  Accordingly, the Board finds that 
38 U.S.C.A. § 1154(b) is for application in evaluating the 
appellant's claim.  

Section 1154(b) allows combat veterans, or the appellant in 
this case, in certain circumstances, to use lay evidence to 
establish the incurrence of a disease or injury in service.  
"However, the provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence . . ." Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to 
relax the evidentiary burden to establish incurrence of a 
disease or injury in service.  Id.

The veteran's SMRs are negative for any indication that he 
suffered shrapnel wounds at the time of his injury from the 
blast concussion in May 1945.  The records indicate that he 
was struck in the right lower chest and suffered an injury to 
his ribs.  The veteran's May 1946 discharge physical 
examination did not list any shrapnel wounds or injuries.

The 1946 VA examinations did not report any form of a 
shrapnel injury in service.  The veteran's ribs were 
evaluated for residuals from his injury.  No current 
disability was found.  

The veteran first mentioned receiving shrapnel injuries at 
the time of his December 1954 VA examination.  He repeated 
his assertion in April 1980 and April 1998.  The veteran 
submitted private medical records that date back to 1948.  
However, there is no medical evidence of record that has 
provided a finding of residuals of shrapnel injuries, to 
include obvious scars or x-ray or other evidence of retained 
metallic fragments.  

The June 1996 records from the University of Massachusetts 
medical center note a past medical history for the veteran of 
the presence of shrapnel secondary to wounds from service.  
However, the records do not confirm the presence of shrapnel.  
There is no mention in the clinical records or hospital 
summary that any shrapnel was present.  More importantly, 
there is no mention that any treatment option was unable to 
be followed because of retained shrapnel.

In addition, the June 1996 diagnosis listed the etiology of 
the veteran's cerebrovascular accident as probably related to 
hypertension.  Aside from the veteran's being treated for 
cardiac-related pain in 1978, this was the only finding of a 
cardiovascular disorder after service.  This was well beyond 
the one-year period after service.

In this case, even conceding that the veteran may have had 
residual shrapnel from the mortar shell explosion in service, 
the evidence does support a conclusion that the shrapnel lead 
to the occurrence of the cerebrovascular accident in June 
1996 or at the time of his death in December 2000.  Moreover, 
there is no medical nexus evidence to show that the shrapnel 
kept doctors from providing any form of treatment that would 
have prolonged the veteran's life, or conversely, hastened 
his death, either in 1996 or 2000.

The Board has considered the statements from the appellant 
and her son.  However, such statements do not constitute 
medical evidence required to substantiate her claim.  See 
Robinette v. Brown, 8 Vet. App. 69,77 (1995).  The appellant 
was informed on several occasions that she should submit 
creditable medical evidence to support her contentions.  To 
date, no such evidence has been submitted.

There is no evidence to show that the veteran's 
cerebrovascular accident is related to his service-connected 
generalized anxiety disorder.  There is no objective medical 
evidence to show that the hypertension, first diagnosed in 
1996, was related to service.  Finally, as noted above, the 
Court has held that 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  As discussed above, the evidence does not support a 
finding that the veteran suffered shrapnel wounds in service 
that either caused his cerebrovascular accidents, or served 
to prohibit the provisions of necessary medical care to 
prolong the veteran's life.  

Accordingly, there is no basis to establish entitlement to 
service connection for the cerebrovascular accident or the 
cause of the veteran's death.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the cerebrovascular accident or the 
cause of the veteran's death.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000. See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In so finding, the Board has considered the applicability of 
the VCAA and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
appellant filed her claim for service connection for the 
cause of death in January 2001.  The necessary information to 
complete her application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

As noted above, the appellant's claim was submitted in 
January 2001.  The RO originally wrote to her regarding her 
claim in January 2001.  However, that letter was inadequate 
for VCAA purposes.  

The Board wrote to the appellant in February 2003.  That 
letter provided a comprehensive discussion of the notice 
required.  The appellant was given explicit information on 
the evidence required to substantiate her claim.  She was 
informed that the evidence of record failed to satisfy that 
requirement.  She was told of what evidence VA was 
responsible for and what she should obtain.  She was told to 
submit evidence in her possession.  

The appellant, through her representative, responded to that 
letter with a submission of evidence, albeit duplicate 
evidence.  

The August 2003 AMC letter provided additional notice on what 
the appellant needed to submit to substantiate her claim.  
She was also informed that she was responsible for obtaining 
any requested records that were not retained by the Federal 
government.  

The appellant was issued an SSOC in May 2005 that notified 
her that the records from the Fairlawn Nursing Home were not 
obtained.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board notes that the appellant was not provided 
appropriate VCAA notice until after the initial unfavorable 
decision issued by the RO in May 2001.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Despite the timing 
of the VCAA notice in the case, the appellant has still been 
afforded proper VCAA notice.  The February 2003 Board letter 
provided her with the notice necessary to substantiate her 
claim, and to identify outstanding evidence.  The letter 
advised her of her duties and those of the VA, and advised 
her to submit her evidence to VA.  

The appellant has not alleged any adverse impact on her 
ability to support her claim as a result of the timing of the 
complete notice.  The case was remanded for additional 
development in July 2003.  An attempt to obtain outstanding 
records was made.  The appellant was then issued a SSOC that 
weighed the evidence in determining that it was not 
sufficient to establish entitlement to service connection for 
a cerebrovascular accident or the cause of the veteran's 
death.  The appellant was informed that the nursing home said 
that there were no records for the veteran.

The Board finds that the RO's/AMC's efforts, in total, 
afforded the appellant a "meaningful opportunity to 
participate effectively in the processing of her claim by 
VA" and thus "essentially cured the error in the timing of 
notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 128-
29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.

The AMC attempted to obtain records from the Fairlawn Nursing 
Home.  They responded that the veteran had never been there.  
The appellant was informed of this response.  She did not 
obtain the records on her own for submission to VA.  Further, 
the appellant was given notice of the type of evidence 
required.  She did not submit any new evidence to support her 
contentions.  The appellant relied on repeat submissions of 
evidence already of record.  

The appellant was scheduled for a Travel Board hearing but 
failed to report in November 2001.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


